J-A05038-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

SHARYL L. RAMSEY,                                IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellant

                       v.

ERAN GRUMBERG,

                            Appellee                  No. 1881 EDA 2014


                 Appeal from the Order Entered June 10, 2014,
                In the Court of Common Pleas of Chester County
                       Civil Division at No(s): 01557N1999


BEFORE: GANTMAN, P.J., SHOGAN, and ALLEN, JJ.

MEMORANDUM BY SHOGAN, J.:                            FILED MARCH 24, 2015

       Appellant, Sharyl L. Ramsey (“Mother”), appeals pro se from the order

denying her petition for modification of child support due from Appellee,

Eran Grumberg (“Father”). We affirm.

       The protracted history of this case is as follows.    Mother and Father

married in September of 1997 and separated in August of 1999.1 After the

parties separated, Mother initiated a support action, and the trial court

entered a temporary order for Father to pay spousal support. Daughter was

born in April of 2000.

       In August of 2000, the trial court issued a combined child and spousal

support order.      The parties filed motions for reconsideration and the trial
____________________________________________


1
    A final divorce decree was issued in December of 2005.
J-A05038-15


court modified the child and spousal support. Both parties filed petitions for

modification. In March of 2001, a hearing officer held a hearing on Mother’s

petition to increase the support order and Father’s cross-petition to

terminate the spousal support. In June of 2001, the hearing officer issued a

recommended order.     Both parties filed exceptions to the hearing officer’s

report.   In October of 2001, Judge Katherine Platt issued an opinion and

order and then an amended order. Both parties sought reconsideration and

Judge Platt issued a final order for support in November of 2001.      Father

then appealed to this Court, and on November 14, 2002, we reversed the

award of child support and remanded the case for re-computation of the

amount of child support. Ramsey v. Grumberg, 3303 EDA 2001, 816 A.2d
341 (Pa. Super. filed November 14, 2002) (unpublished memorandum).

      In January of 2003, the trial court held a hearing on remand and

addressed Father and Mother’s respective petitions to modify support. The

trial court issued an order in June of 2003.   Both Father and Mother filed

motions for reconsideration.    In August of 2003, the trial court issued an

amended order. Father filed a motion for reconsideration of the amended

order, which was denied.       The parties then filed cross-appeals, and on

June 3, 2004, this Court affirmed.    Ramsey v. Grumberg, 2746 & 2747

EDA 2003, 858 A.2d 1293 (Pa. Super. filed June 3, 2004) (unpublished

memorandum).




                                     -2-
J-A05038-15


      While the previous appeal was pending, both Mother and Father filed

petitions to modify support.   Judge Platt held hearings in August of 2004.

Judge Platt issued an order in December of 2004 and an amended order in

January of 2005.      Mother and Father then filed cross-appeals.           On

December 1, 2005, the Superior Court denied Mother relief and granted

Father relief in part. Mother filed a petition for allowance of appeal with the

Pennsylvania Supreme Court, which was denied on September 15, 2006.

Ramsey v. Grumberg, 573 EDA 2005 and 644 EDA 2004, 894 A.2d 830

(Pa. Super. filed December 1, 2005) (unpublished memorandum), appeal

denied, 906 A.2d 1197 (Pa. 2006).

      Again, while the previous appeal was pending, both Mother and Father

filed petitions to modify support.   After holding hearings in October 2007,

the trial court entered an order in June of 2008, which determined both

parties’ income and expenses, calculated child support awards for three

different periods, and directed Father to pay same.       The trial court also

denied Mother’s request to reinstitute alimony pendente lite. Mother filed an

appeal, this Court affirmed the trial court’s decision on April 22, 2010, and

the Pennsylvania Supreme Court denied Mother’s subsequent petition for

allowance of appeal on January 20, 2011.       Ramsey v. Grumberg, 2176

EDA 2008, 998 A.2d 1019 (Pa. Super. 2010) (unpublished memorandum),

appeal denied, 14 A.3d 829 (Pa. 2011).




                                     -3-
J-A05038-15


      Again, while her prior appeal was pending, Mother filed multiple

petitions for modification seeking an increase in child support. In November

of 2011, Father filed a petition to reduce child support. Hearing Officer Julia

Malloy-Good held hearings on the petitions in August of 2012 and May of

2013, with the purpose of addressing all petitions and motions filed during

the pendency of the earlier appeal. On December 31, 2013, Hearing Officer

Good authored a report and recommendation resolving all of the prior

petitions and motions. The parties failed to file exceptions. On January 23,

2014, the trial court entered an order adopting Hearing Officer Good’s report

and recommendations. No appeal was filed.

      However, on May 9, 2013, the day after the hearing officer completed

her hearings and BEFORE the hearing officer authored her report and

recommendation, Mother filed yet another petition for modification.           On

June 9, 2014, the trial court entered an order dismissing Mother’s petition

for modification filed on May 9, 2013. This appeal followed.

      The trial court offered the following additional facts in its opinion dated

June 9, 2014:

            On May 8, 2013, Hearing Examiner Good, hereinafter
      “HEG,” conducted the final evidentiary hearing addressing, “all
      the Petitions and Motions filed ... from July 2, 2008 onward.”
      See “HEG” Report and Recommendation, pg. 1. Significantly,
      one goal of the hearings was to establish a support order for the
      year 2013 and thereafter. While Judge Platt’s Opinion was on
      appeal to the Superior Court, [Mother] filed FOUR petitions to
      modify and [Father] filed ONE. The five petitions covered the
      years 2011, 2012 and 2013, ALL OF WHICH “HEG” addressed.


                                      -4-
J-A05038-15


             On May 9, 2013 at 8:55 a.m., [Mother] filed a Petition to
      Increase averring that “Since 2012, there has occurred a
      substantial and material change of circumstances.”          See
      paragraph #3 of the petition. This was the very issue just
      litigated before “HEG.”

             Why [Mother] felt it necessary to file yet another petition
      asking the court to consider that which she knew “HEG” was in
      the process of considering escapes me.         [Mother] had the
      opportunity to present any and all “since 2012 changes” during
      the hearings held on August 23, 2012 and/or May 8, 2013 before
      “HEG.” [Mother], through this filing, seeks a second opportunity
      to litigate an issue already fully litigated and comprehensively
      decided.

            If [Mother] felt there was additional information “HEG”
      should have considered concerning “since 2012 changes,” she
      could have (1) petitioned to reopen the record before “HEG”;
      and/or (2) cited the failure of “HEG” to reopen the record as an
      exception to her report; and/or (3) appealed Judge MacElree’s
      order asserting that she had been denied the opportunity to
      provide relevant testimony.3 She took none of these steps.
      Instead, she attempts this end run which if granted would make
      a mockery of how these matters are heard.            Finality is a
      desirable goal in any endeavor, and especially so in the law.
            3
              “HEG’s” report makes clear there was no such
            denial.

Trial Court Opinion, 6/9/14, at 2-3 (emphasis in original) (certain footnotes

omitted) (internal citations omitted).

      Mother presents the following issues for our review:

      1. Did the trial court abuse its discretion by not giving [Mother] a
      fair and impartial hearing and only allowing a brief non-
      evidentiary settlement conference regarding her Petition to
      Modify which was time stamped May 9, 2013, but not part of the
      docket entries or the order of December 2013, as it was being
      held for a hearing until after the order of December 2013 per
      Domestic Relations.




                                     -5-
J-A05038-15


      2. Did the trial court abuse its discretion by misrepresenting
      statements and actions of [Mother], including, but not limited to
      what she could and could not file per Domestic Relations, and
      treating her unfairly as a Pro Se party because she can not
      afford an attorney and is not eligible to have Legal Aid of any
      type?

      3. Did the trial court abuse its discretion by conducting ex-parte
      meetings, communications and accepting documents with
      opposing counsel without [Mother] being present or pre-notified
      or copied on the documents presented by opposing Counsel?

      4. Did the trial court abuse its discretion not considering
      [Father’s] total income for 2013 forward, including but not
      limited to, income from all sources as this documentation was
      not provided to [Mother] until 2014 after the order was entered,
      with the exception in October 2013 of a $75,000 bonus, which
      was to be considered at the next hearing along with the Motion
      from May 9, 2013 per Domestic Relations?

      5. Did the trial court abuse its discretion by dismissing
      [Mother’s] filed Request for Production of Documents , as the
      documents requested supported a significant change in
      circumstances with [Father’s] substantial additional income
      available for child support?

      6. Did the trial court abuse its discretion by not transferring the
      case to the Honorable James P. MacElree, II since the Honorable
      Thomas G. Gavin states in his order that he can not modify
      another Judge’s order, as [Mother] has no control over which
      Judge Domestic Relations assigns to the case - this would never
      allow for any modifications unless it was before the original
      Judge?

Mother’s Brief at 4 (footnotes omitted).

      When reviewing a support order, our standard of review is well settled:

      This Court may only reverse the trial court’s determination
      where the order cannot be sustained on any valid ground. We
      will not interfere with the broad discretion afforded the trial court
      absent an abuse of the discretion or insufficient evidence to
      sustain the support order. An abuse of discretion is not merely
      an error of judgment; if, in reaching a conclusion, the court

                                      -6-
J-A05038-15


      overrides or misapplies the law, or the judgment exercised is
      shown by the record to be either manifestly unreasonable or the
      product of partiality, prejudice, bias or ill will, discretion has
      been abused.

Mackay v. Mackay, 984 A.2d 529, 533 (Pa. Super. 2009) (quoting Samii

v. Samii, 847 A.2d 691, 694 (Pa. Super. 2004)). In addition, we note that

the duty to support one’s child is absolute, and the purpose of child support

is to promote the child’s best interests.   Sirio v. Sirio, 951 A.2d 1188,

1192-1193 (Pa. Super. 2008).

      In her issues number one and number two, Mother argues that the

trial court erred in failing to permit her to relitigate aspects of Father’s

income relating to 2012 and 2013. Essentially, Mother argues that she was

not permitted to have a hearing to present evidence and documentation

pertaining to Father’s income that she did not possess at the hearing held on

May 8, 2013.

      When a party petitions for modification of an existing support order, he

must “specifically aver the material and substantial change in circumstances

upon which the petition is based.”          Pa.R.C.P. 1910.19(a).      “[T]he

determination of whether such a change occurred in the circumstances of

the moving party rests within the trial court’s discretion.”    Plunkard v.

McConnell, 962 A.2d 1227, 1229 (Pa. Super. 2008). However, a party may

not use a modification petition as a substitute for an appeal by attempting to

relitigate matters adjudicated by the support order. Florian v. Florian, 689
A.2d 968, 971-972 (Pa. Super. 1997). See Boullianne v. Russo, 819 A.2d

                                    -7-
J-A05038-15


577, 580 (Pa. Super. 2003) (explaining that a petition to modify an order of

support cannot be a substitute for an appeal); Beegle v. Beegle, 652 A.2d
376, 378 (Pa. Super. 1994) (stating that “[a]llegations of error in the factual

findings of a lower court are properly addressed by filing exceptions and an

appeal to this Court, not by filing a petition to modify in the same court that

rendered the order.”).

      Mother cannot obtain review of the trial court’s decision pertaining to

Father’s income and appropriate support for the years which were addressed

in the final order dated January 23, 2014, by challenging the determination

in a petition for modification in lieu of an appeal. Because Mother did not

pursue a timely appeal of the trial court’s determination of Father’s income

for the years in question and relevant support obligation, she may not do so

now. Thus, Mother is not entitled to relief on these issues.

      In her third issue, Mother argues that the trial court abused its

discretion in conducting ex parte meetings and communication with Father’s

counsel. However, Mother offers no evidence of record that such meetings

or communication occurred. Accordingly, we conclude that this claim lacks

merit.

      In her fourth and fifth issues, Mother again argues that the trial court

should have revisited Father’s child support obligation for the year 2013.

Mother contends that she subsequently became aware of additional income




                                     -8-
J-A05038-15


earned by Father in 2013, and that she should have been permitted to

present this information to the trial court.

      As we previously stated, a party may not use a modification petition as

a substitute for an appeal by attempting to relitigate matters adjudicated by

a support order.   Florian, 689 A.2d at 971-972.        Moreover, as previously

mentioned, the trial court stated the following approaches, which were

available to Mother:

            If [Mother] felt there was additional information “HEG”
      should have considered concerning “since 2012 changes,” she
      could have (1) petitioned to reopen the record before “HEG”;
      and/or (2) cited the failure of “HEG” to reopen the record as an
      exception to her report; and/or (3) appealed Judge MacElree’s
      order asserting that she had been denied the opportunity to
      provide relevant testimony.

Trial Court Opinion, 6/9/14, at 3 (footnote omitted).

      Here, after the hearings were completed and BEFORE either Hearing

Officer Good filed her report and recommendation or the trial court entered a

final order addressing Father’s income for multiple years (including the year

2013) and determined his support obligation, Mother filed the petition for

modification.   Rather, Mother should have waited to file timely exceptions

and an appeal from the final order, and not a preemptory petition for

modification of support.      Thus, Mother failed to avail herself of the

opportunity to timely challenge the trial court’s final determination.

Therefore, we cannot conclude that the trial court abused its discretion in

refusing to relitigate the matter addressed in its final order of January 23,


                                      -9-
J-A05038-15


2014. Consequently, Mother may not challenge the validity of the January

23, 2014 order in her current appeal.         Mother is not entitled to relief on

these issues.

      In her last issue, Mother AGAIN argues that the trial court erred and

abused its discretion in refusing to relitigate the determination of child

support in the January 2014 final order. In this issue, Mother revisits her

arguments previously raised and adds an additional assertion that the trial

court erred in concluding that the “law of the case” doctrine applied.

      As we previously stated, “[t]his Court may only reverse the trial

court’s determination where the order cannot be sustained on any valid

ground.”   Mackay, 984 A.2d at 533.           Likewise, a party may not use a

modification petition as a substitute for an appeal by attempting to relitigate

matters adjudicated by the support order. Florian, 689 A.2d at 971-972.

      Here, regardless of whether the trial court was correct that “law of the

case” doctrine is applicable, the fact remains that Mother failed to challenge

the support order in question in a timely appeal.           Accordingly, we are

constrained to conclude that the trial court did not err or abuse its discretion

in refusing to relitigate the matters addressed in the final order of

January 23, 2014. Hence, Mother’s claim lacks merit.

      Order affirmed.




                                     - 10 -
J-A05038-15




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/24/2015




                          - 11 -